          Case 3:19-cv-00259-DCG Document 13 Filed 03/31/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 WILLIAM APODACA-FISK,                            §
                                                  §
                          Plaintiff,              §
                                                  §
 v.                                               §
                                                  §    Cause No.: EP-19-CV-00259-DCG
 GREG ALLEN, in his official capacity as          §
 Chief of the El Paso Police Department,          §
 and JOHN DOE, an El Paso Police                  §
 Department Officer in his individual             §
 capacity,                                        §
                                                  §
                        Defendants.               §


                     JOINT RESPONSE TO ORDER TO SHOW CAUSE

        Plaintiff William Apodaca-Fisk and Defendant Greg Allen and John Doe Police Officer

responds to the order of the court dated March 30, 2020, directing the parties to show cause why

they have failed to file an ADR report in accordance with Local Rule CV-88(b) and by way of

response to the order would show:

1.      On January 28th 2020, the parties conferred telephonically for a rule 26 conference and

discussed ADR and settlement options. The parties agreed that mediation was appropriate and

mistakenly believed that this report was sufficient for compliance with Rule CV-88(b) but after

review, agree with the court that the rule 26 conference report was insufficient to comply with the

terms of the local rule. The Parties engaged in another telephonic conference on March 30th, 2020.

The Parties request that the court excuse their mistake and would submit the following ADR report

to the court for its consideration.

                                          ADR REPORT

2.      The parties agreed back on January 28th, 2020, that ADR would be appropriate for this

case, and still agree that it is. Specifically, Mediation would be appropriate.

19-1026-10748/981565                                                                    Page 1 of 3
         Case 3:19-cv-00259-DCG Document 13 Filed 03/31/20 Page 2 of 3




3.     The parties have not engaged in settlement negotiations at this time, but remain open to

discuss them in the future.

4.     The parties to this case with authority to negotiate are Evan Reed for the Defendants, and

Millie Thompson for the Plaintiff.

5.     The Parties have mutually agreed that either Jim Curtis or Mitch Moss would be acceptable

mediators pending their availability.

6.     The Parties agree that they will submit any other information that this court deems

necessary in relation to either ADR or Settlement efforts.

                                            PRAYER

       Wherefore, Plaintiff and Defendant both pray that this order be discharged.


                                                     Respectfully Submitted,


                                                     ___________________________________
                                                     Millie Thompson
                                                     State Bar No.: 24067974
                                                     1411 West Avenue, Ste. 100
                                                     Austin, TX 78701
                                                     Tel: (512)293-5800
                                                     Fax: (512)682-8721

                                                     Attorney for Plaintiff;




                                                     _________________________________
                                                     Evan D. Reed
                                                     State Bar No.: 24093018
                                                     300 N Campbell St.
                                                     El Paso, TX 79901
                                                     Tel: (915) 212-0033
                                                     Fax: (915) 212-0034


19-1026-10748/981565                                                                  Page 2 of 3
        Case 3:19-cv-00259-DCG Document 13 Filed 03/31/20 Page 3 of 3




                                         ________________________________
                                         Abbie Mullin
                                         State Bar No.: 24056765
                                         300 N Campbell St.
                                         El Paso, TX 79901
                                         Tel: (915) 212-0033
                                         Fax: (915) 212-0033

                                         Attorneys for Defendant City of El Paso.




19-1026-10748/981565                                                      Page 3 of 3
